Citation Nr: 9915374	
Decision Date: 05/06/99    Archive Date: 06/07/99

DOCKET NO.  98-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) disability 
compensation for additional disability due to VA medical 
treatment, pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Richard Tucker


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the VA 
Regional Office (RO) in Indianapolis, Indiana. 


REMAND

The veteran contends that he is entitled to VA disability 
compensation for additional disability due to VA medical 
treatment, pursuant to the provisions of 38 U.S.C.A. § 1151.  
He asserts that he has an increase in impairment resulting 
from treatment received from VA.  In essence, he claims that 
his well being dramatically declined following surgery in May 
1997 for removal of a tumor from his spine and that, had VA 
properly diagnosed his tumor earlier, he would not have had 
to undergo the surgery in 1997.   

The claims file shows that the RO made several requests in 
April and June 1998 for the Chief of the Medical 
Administrative Service at the VA Medical Center in 
Indianapolis, Indiana to supply the veteran's complete 
medical records and to furnish a personal statement 
concerning whether or not the veteran's claimed additional 
disability proximately resulted from fault on the part of VA.  
The veteran's medical records have been associated with the 
claims file, but there is no record of the requested 
statement concerning fault by VA.  Because the issue 
currently before the Board concerns whether the veteran is 
entitled to compensation under the provisions of 38 U.S.C.A. 
§ 1151, the statement from the Chief of the Medical 
Administrative Service should be obtained and associated with 
the claims file prior to a final adjudication of the claim.

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides that 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected. For purposes of this section, a disability 
or death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
veteran's willful misconduct and the disability or death was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability or 
death was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable. Here, the veteran's claim was filed November 15, 
1997.
     
In light of the above, the veteran's case is being REMANDED 
to the RO for the following actions:

1.  The RO should obtain a copy of the 
statement referred to above from the 
Chief of the Medical Administrative 
Service and associate it with the claims 
file. If no such statement exists, the 
claims folder should be referred to the 
Chief, Medical Administration Service, or 
a designated appropriate specialist, for 
an opinion as to the likelihood that the 
claimed disabilities were the result of 
VA hospital care, medical or surgical 
treatment, or examination, and that the 
proximate cause of these disabilities was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or an 
event not reasonably foreseeable.

2.  After completion of the above, the RO 
should review the record and again 
adjudicate the veteran's claim of 
entitlement to disability compensation 
for additional disability due to VA 
medical treatment, pursuant to the 
provisions of 38 U.S.C.A. § 1151.

Following review, if any determination made remains 
unfavorable to the veteran, a supplemental statement of the 
case which sets forth the evidence received since the most 
recent statement of the case should be issued to the veteran 
and his representative.  They should be given the appropriate 
period of time in which to respond.  Thereafter, the case 
should be returned to the Board for further consideration, if 
in order.  The purposes of this remand are to obtain 
additional medical information and afford the veteran due 
process.  No action is required of the veteran until he 
receives further notice. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


